IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                        September 8, 2008

                                     No. 07-51420                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


UNITED STATES OF AMERICA

                                                  Plaintiff-Appellee
v.

GILBERT JAHMALL

                                                  Defendant-Appellant



                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:07-CR-1834-1


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Gilbert Jahmall appeals the sentences imposed by the United States
District Court for the Western District of Texas following his guilty-plea
convictions of conspiring to possess with the intent to distribute fifty kilograms
or more of marijuana; possessing with the intent to distribute fifty kilograms or
more of marijuana; conspiring to possess with the intent to distribute five grams
or more of a mixture or substance containing crack cocaine; and possessing with


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 07-51420

the intent to distribute five grams or more of a mixture or substance containing
crack cocaine. Jahmall argues that when imposing his sentence, the district
court failed to consider his advanced age, his medical problems, and his lack of
dangerousness. Jahmall contends that his sentence is unreasonable in light of
those factors because it is greater than necessary to achieve the goals set forth
in 18 U.S.C. § 3553(a)(2) (2007).
      We review the district court’s sentence for reasonableness. Gall v. United
States, 128 S. Ct. 586, 594 (2007). Under Gall, we must determine first whether
the district court committed procedural error. 128 S. Ct. at 597. If we find no
procedural error, then we consider the sentence’s substantive reasonableness.
Id.   Sentences imposed within a properly calculated guideline range are
presumed reasonable. Rita v. United States, 127 S. Ct. 2456, 2462 (2007).
Because Jahmall did not object in the district court to the reasonableness of his
sentence, we apply a plain error standard of review, “which requires
considerable deference to the district court.” United States v. Peltier, 505 F.3d
389, 391 (5th Cir. 2007). “We may correct the sentencing determination only if
(1) there is error . . . ; (2) it is plain; and (3) it affects [the defendant’s]
substantial rights.” Id. at 392.
      Under the United States Sentencing Guidelines, Jahmall’s sentencing
range was seventy-eight to ninety-seven months. The district court sentenced
Jahmall to seventy-eight months, and therefore his sentence is presumed
reasonable. See Rita, 127 S. Ct. at 2462.
      We hold that the district court did not commit plain error in imposing
Jahmall’s seventy-eight-month sentence. First, the district court did not commit
procedural error. At sentencing, there was testimony concerning Jahmall’s
background, advanced age, loss of vision, diabetes, medications, and drug
addiction. Before imposing Jahmall’s sentence, the district court expressly
considered “the circumstances of the Defendant, the circumstances of the case

                                         2
                                  No. 07-51420

. . . the advisory Federal Sentencing Guidelines, the factors required to be taken
into consideration by statute[,] and . . . the Presentence Investigation Report.”
Second, Jahmall’s sentence is substantively reasonable. The district court heard
evidence at sentencing that Jahmall was arrested for a drug offense while on
bail for the instant offense. Despite Jahmall’s contrary contentions, his seventy-
eight-month sentence serves several of § 3553(a)(2)’s objectives, such as
promoting respect for the law, affording adequate deterrence to criminal
conduct, and protecting the public from further crimes of the defendant. See
§ 3553(a)(2).   At bottom, the totality of the circumstances in this case,
particularly under a plain error review, do not warrant reversal.
      We acknowledge that during the pendency of Jahmall’s appeal, the
Sentencing Commission enacted Amendment 715 to § 2D1.1, revising the
manner in which combined offense levels are determined in cases involving
cocaine base and one or more other controlled substances. U.S. SENTENCING
GUIDELINES MANUAL, app. C (2008). Our holding in the present case does not
preclude future consideration of this issue in a motion to the district court
pursuant to 18 U.S.C. § 3582(c) (2007).
      The judgment of the district court is AFFIRMED.




                                        3